Exhibit 10.5



 

PRIVATE PLACEMENT WARRANTS AND WARRANT RIGHTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS AND WARRANT RIGHTS PURCHASE AGREEMENT, dated as
of October 21, 2020 (as it may from time to time be amended, this “Agreement”),
is entered into by and among Rice Acquisition Corp., a Delaware corporation (the
“Company”), Rice Acquisition Holdings LLC, a Delaware limited liability company
(“Opco” and, together with the Company, each a “SPAC Party,” and collectively
the “SPAC Parties”) and Rice Acquisition Sponsor LLC, a Delaware limited
liability company (the “Purchaser” and together with the SPAC Parties, the
“Parties”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (the “Class A
Common Stock”), and one-half of one redeemable warrant (the “Public Warrants”)
as set forth in the Company’s registration statement on Form S-1, filed with the
Securities and Exchange Commission (the “SEC”), File Number 333-249340 (the
“Registration Statement”), under the Securities Act of 1933, as amended (the
“Securities Act”), and each whole Public Warrant entitles the holder to purchase
one share of Common Stock at an exercise price of $11.50 per share; and

 

WHEREAS, the Purchaser has agreed to purchase an aggregate of 5,693,400 warrants
(or up to 6,273,900 warrants if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Private Placement Warrants”) and
Warrant Rights (as defined below) with respect to an equal number of Opco
Warrants (as defined below), with each whole Private Placement Warrant entitling
the holder to purchase one share of Class A Common Stock at an exercise price of
$11.50 per share; and

 

WHEREAS, pursuant to the Warrant Agreement (as defined below) the Company will
hold warrants of Opco (“Opco Warrants”), each of which entitles the holder to
acquire one Class A Unit of Opco (and a corresponding share of Class B common
stock, par value $0.0001 per share of the Company (“Class B Common Stock”)), and
the Company will have the right to transfer to any person certain non-exclusive
rights in the Opco Warrants as described in the Warrant Agreement (the “Warrant
Rights”).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A. Authorization of the Private Placement Warrants and Warrant Rights. The SPAC
Parties have duly authorized the issuance and sale of the Private Placement
Warrants and Warrant Rights to the Purchaser.

 

B. Purchase and Sale of the Private Placement Warrants and Warrant Rights.

 

(i) On the date that is one business day prior to the date of the consummation
of the Public Offering or on such earlier time and date as may be mutually
agreed by the Parties (the “Initial Closing Date”), the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase from the Company,
5,693,400 Private Placement Warrants and Warrant Rights with respect to an equal
number of Opco Warrants at a price of $1.00 per warrant and Warrant Right, for
an aggregate purchase price of $5,693,400 (the “Purchase Price”). The Purchaser
shall pay the Purchase Price by wire transfer of immediately available funds to
Opco (which Opco will receive on behalf of the Company and in consideration for
the issuance by Opco to the Company of an equal number of Opco Warrants). On the
Initial Closing Date, upon the payment by the Purchaser of the Purchase Price,
the SPAC Parties shall, at their option, deliver a certificate evidencing the
Private Placement Warrants and Warrant Rights purchased on such date duly
registered in the Purchaser’s name to the Purchaser, or effect such delivery in
book-entry form.

 

(ii) On the date that is one business day prior to the date of the consummation
of the closing of the over-allotment option in connection with the Public
Offering or on such earlier time and date as may be mutually agreed by the
Parties (each such date, an “Over-allotment Closing Date”, and each
Over-allotment Closing Date (if any) and the Initial Closing Date being
sometimes referred to herein as a “Closing Date”), the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase from the Company, up to
580,500 Private Placement Warrants and Warrant Rights with respect to an equal
number of Opco Warrants at a price of $1.00 per warrant and Warrant Right, for
an aggregate purchase price of up to $580,500 (if the over-allotment option in
connection with the Public Offering is exercised in full) (the “Over-allotment
Purchase Price”). The Purchaser shall pay the Over-allotment Purchase Price by
wire transfer of immediately available funds to Opco (which Opco will receive on
behalf of the Company and in consideration for the issuance by Opco to the
Company of an equal number of Opco Warrants). On the Over-allotment Closing
Date, upon the payment by the Purchaser of the Over-allotment Purchase Price,
the SPAC Parties shall, at their option, deliver a certificate evidencing the
Private Placement Warrants and Warrant Rights purchased on such date duly
registered in the Purchaser’s name to the Purchaser, or effect such delivery in
book-entry form.

 



 

 

 

C. Terms of the Private Placement Warrants and Warrant Rights.

 

(i) Each Private Placement Warrant and Warrant Right shall have the terms set
forth in a Warrant Agreement to be entered into by the Company and a warrant
agent, in connection with the Public Offering (the “Warrant Agreement”).

 

(ii) At the time of the closing of the Public Offering, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
shares of Common Stock underlying the Private Placement Warrants and, if
applicable, the shares of Class A Common Stock issuable upon exchange of the
Class A Units of Opco (and corresponding shares of Class B Common Stock)
underlying the Warrant Rights.

 

Section 2. Representations and Warranties of the SPAC Parties. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants and Warrant Rights, each SPAC Party, jointly and
severally, hereby represents and warrants to the Purchaser (which
representations and warranties shall survive each Closing Date) that:

 

A. Organization and Corporate Power. Each SPAC Party is, as applicable, a
corporation or limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and is qualified to do
business in every jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on the financial
condition, operating results or assets of such SPAC Party. Each SPAC Party
possesses all requisite corporate or limited liability company power and
authority necessary to carry out the transactions contemplated by this Agreement
and the Warrant Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement, the Private
Placement Warrants and the Warrant Rights have been duly authorized by the SPAC
Parties as of the Closing Date. This Agreement constitutes the valid and binding
obligation of each SPAC Party, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law). Upon issuance in accordance with, and payment pursuant to, the
terms of the Warrant Agreement and this Agreement, the Private Placement
Warrants and Warrant Rights will constitute valid and binding obligations of the
SPAC Parties, enforceable in accordance with their terms as of the Closing Date,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law).

 

(ii) The execution and delivery by the SPAC Parties of this Agreement, the
Private Placement Warrants, and the Warrant Rights, the issuance and sale of the
Private Placement Warrants and the Warrant Rights, the issuance of the shares of
Common Stock or Class A Units of Opco (and corresponding shares of Class B
Common Stock) upon exercise of the Private Placement Warrants or Warrant Rights,
as applicable, and the fulfillment of and compliance with the respective terms
hereof and thereof by the SPAC Parties, as applicable, do not and will not as of
the Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the any SPAC
Party’s capital stock, membership interests or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to any organizational
document of the SPAC Parties (including any certificate of incorporation, bylaws
or limited liability company agreement), or any material law, statute, rule or
regulation to which a SPAC Party is subject, or any agreement, order, judgment
or decree to which any SPAC Party is subject, except for any filings required
after the date hereof under federal or state securities laws.

 



2

 

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the shares of Class A Common
Stock issuable upon exercise of the Private Placement Warrants will be duly and
validly issued, fully paid and non-assessable. Upon issuance in accordance with,
and payment pursuant to, the terms hereof and the Warrant Agreement, the
Purchaser will have good title to the Private Placement Warrants, Warrant Rights
and the shares of Class A Common Stock or Class A Units of Opco (and the
corresponding shares of Class B Common Stock), as applicable, issuable upon
exercise of such Private Placement Warrants or Warrant Rights, as applicable,
free and clear of all liens, claims and encumbrances of any kind, other than (i)
transfer restrictions hereunder, the Warrant Agreement, the governing documents
of the Company and Opco, as applicable, and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the SPAC Parties of
this Agreement or the consummation by the SPAC Parties of any other transactions
contemplated hereby.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the SPAC Parties to enter into this Agreement and issue and sell
the Private Placement Warrants and Warrant Rights to the Purchaser, the
Purchaser hereby represents and warrants to the SPAC Parties (which
representations and warranties shall survive each Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Private Placement Warrants and Warrant Rights
and, upon exercise of the Private Placement Warrants or Warrant Rights, the
shares of Common Stock or Class A Units of Opco (and the corresponding shares of
Class B Common Stock), as applicable, issuable upon such exercise (collectively,
the “Securities”), for the Purchaser’s own account, for investment purposes only
and not with a view towards, or for resale in connection with, any public sale
or distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act.

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
SPAC Parties are relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the SPAC Parties and materials relating to
the offer and sale of the Securities which have been requested by the Purchaser.
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the SPAC Parties. The Purchaser understands
that its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 



3

 

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder; and (c)
Rule 144 adopted pursuant to the Securities Act will not be available for resale
transactions of Securities prior to a Business Combination and may not be
available for resale transactions of Securities after a Business Combination.

 

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knows of the high degree of risk associated with investments in the
securities of companies in the development stage such as the SPAC Parties, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. The Purchaser
can afford a complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants and Warrant
Rights are subject to the fulfillment, on or before each Closing Date, of each
of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
SPAC Parties contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. Each SPAC Party shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The SPAC Parties shall have entered into the Warrant
Agreement with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the SPAC Parties’ Obligations. The obligations of the
SPAC Parties to the Purchaser under this Agreement are subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 



4

 

 

C. Consents. The SPAC Parties shall have obtained the consent of its Board of
Directors or Managing Member, as applicable, authorizing the execution, delivery
and performance of this Agreement and the Warrant Agreement and the issuance and
sale of the Private Placement Warrants hereunder and Warrant Rights.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

E. Warrant Agreement. The SPAC Parties shall have entered into the Warrant
Agreement with a warrant agent on terms satisfactory to the SPAC Parties.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by the SPAC Parties, collectively, or the
Purchaser upon written notice to the other party if the closing of the Public
Offering does not occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation, one or more of its members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  SPAC PARTIES         COMPANY:         RICE ACQUISITION CORP.         By: /s/
Daniel Joseph Rice, IV   Name:  Daniel Joseph Rice, IV   Title: Chief Executive
Officer         OPCO:         RICE ACQUISITION HOLDINGS LLC         By: /s/
Daniel Joseph Rice, IV   Name: Daniel Joseph Rice, IV   Title: Chief Executive
Officer         PURCHASER:         RICE ACQUISITION SPONSOR LLC         By: /s/
Daniel Joseph Rice, IV   Name: Daniel Joseph Rice, IV   Title: Chief Executive
Officer

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 

 

6

 

